Citation Nr: 1116454	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from December 1941 to August 1942 and from September 1945 to June 1946.  Records show he was a prisoner of war (POW) from April 1942 to August 1942.  He died in January 2002.  The appellant claims as the surviving spouse.

This appeal comes before the Department of Veteran's Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2010, the Board remanded the claim for further development.  The requested development has been completed and the claim is ready for appellate review.  The issue of entitlement to benefits under the provisions of 38 U.S.C.A. § 1318 was addressed and denied by the Board.


FINDINGS OF FACT

1.  The Veteran died in January 2002.  The immediate cause of death was bilateral pneumonia.  He was a former POW.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, cervical spondylosis, rated as 30 percent disabling, peripheral neuropathy of the right and left upper extremities, rated each as 10 percent disabling, and dysentery, beriberi, malaria and malnutrition, each rated as noncompensable. 

3.  Pneumonia was not manifested in service and it is not shown to have been related to any injury or disease incurred in service.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records have been obtained as have municipal records.  The Board recognized that the Veteran was a former POW and that there was some evidence of heart disease (potentially impacting the analysis of this case).  Therefore, a VA medical opinion was obtained.  The medical opinion was adequate in that it considered the information in the claim file, provided accurate findings, and provided an opinion with a rationale.  

The Board notes that on remand to the agency of original jurisdiction (AOJ) in March 2010, the AOJ was ordered to contact the appellant and request that she submit clinical records for the Veteran dating back for at least one year prior to his death, or provide authorization for VA to obtain the information.  In April 2010, the AOJ sent a letter to the appellant requesting information about the private treating physicians, providing authorization forms and asking her to provide the treatment records herself if she wanted, however the appellant did not respond to the AOJ's letter.

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  By not respond to the April 2010 letter, the appellant has thwarted VA's attempt to assist her in developing her claim.  Given the RO's efforts to date, and the appellant's refusal to cooperate, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria and Analysis

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (2010).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

In addition, the Veteran was a POW for more than thirty days.  Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  These diseases are psychosis, any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post- traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  Atherosclerotic heart disease encompasses arteriosclerotic heart disease, ischemic heart disease, coronary artery disease, and other diseases that may be described by a more specific diagnosis.  See 69 Fed. Reg. 60089 (October 7, 2004).

An Affidavit for Philippine Army Personnel notes the Veteran was treated for malaria, dysentery and beriberi while in service.  A fluoroscopy of the chest of October 1945 noted a healthy chest fluoroscopically.  

In October 1998, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, cervical spondylosis, rated as 30 percent disabling, peripheral neuropathy of the right and left upper extremities, rated each as 10 percent disabling, and dysentery, beriberi, malaria and malnutrition, each rated as noncompensable.

The Veteran died in January 2002.  The death certificate indicates the immediate cause of the Veteran's death as bilateral pneumonia.  

A VA medical opinion as to the cause of the Veteran's death was obtained in July 2010.  The VA physician reviewed the private medical records including the certificate of death and postmortem certificate of death.  He also reviewed the July 1998 VA examination and the rating decision of October 1998.  The Board notes that while the examiner stated he had not reviewed the service treatment records, he noted he reviewed the July 1998 VA examination and the October 1998 rating decision which noted the conditions for which the Veteran was treated or diagnosed in service.  Therefore, while the examiner did not review the service records, he was aware of the information contained within it when rendering the opinion.  The examiner opined that the Veteran's bilateral pneumonia is less likely as not related to any service connected disability or disabilities.  He also opined that the Veteran's death is less likely as not related to hypertension or heart disease.  He provided a rationale stating that the cause of death as stated in the postmortem certificate of death is bilateral pneumonia; there were no other disabilities, whether service connected or non service connected disabilities, stated in the death certificate that contributed to the cause of death, nor that were related to pneumonia; there are no available medical records that would indicate that the bradycardia, hypertension and atherosclerotic aorta had progressed from the 1998 VA examination until 2002, and contributed to the cause of death; the postmortem certificate did not state any abnormalities in the heart, such as enlargement of the heart or atherosclerotic changes; and hypertension and heart disease, which are cardiovascular conditions, are less likely as not, to cause pneumonia, an infectious process.  He finally note that there are no available records regarding the service connected disabilities in 2001 and 2002, prior to his death, that would indicate that the disabilities contributed to the cause of death.

Initially, the Board notes that pneumonia is not on the list of those presumed service connected in POWs.  Consequently service connection for the cause of the Veteran's death is not warranted on a presumptive basis based on his POW status.

The appellant argues that the Veteran's pneumonia was a complication of persistent and chronic disabling disease.  She appears to imply that the service connected disabilities contributed to the development of the pneumonia.  

Service records do not indicate complaints of or treatment for pneumonia.  Indeed, the only disabilities noted were malaria, dysentery and beriberi.  Moreover, the Veteran's chest was noted to be normal on fluoroscopy examination.  

Based on the foregoing, the service records show that the Veteran did not have a chronic lung disorder, including pneumonia, during service.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not lead to the conclusion that pneumonia was related to service.

In this regard, the Board notes that no evidence has been submitted linking pneumonia to active service and the appellant has not contended that pneumonia is due to service.  Rather, as noted above, she has argued that the Veteran's pneumonia is due to his service connected disabilities.  The Board notes that the only medical opinion of record states that bilateral pneumonia is less likely as not related to any service connected disability or disabilities.  This opinion stands uncontradicted by any other opinion of record.  The examiner provided a full rationale for the opinion rendered and provided the opinion after reviewing the claim file.  Therefore, the Board finds the opinion to be competent and reliable.  

The Board recognizes the Veteran's prisoner of war status, and that atherosclerotic heart disease is recognized under the provisions of 38 C.F.R. § 3.309(c).  The Board also acknowledges that the Veteran was diagnosed with hypertension, bradycardia and atherosclerotic changes of the aorta during his lifetime.  However, the evidence shows that hypertension, bradycardia and atherosclerotic changes of the aorta did not substantially or materially contribute to the Veteran's death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  The July 2010 VA examiner opined that it was less likely as not that he Veteran's death was related to hypertension or heart disease.  The examiner specifically noted that there was no evidence that the disease process had progressed since 1998.  Furthermore, he noted that hypertension and heart disease, which are cardiovascular conditions, are less likely as not to cause pneumonia, an infectious process.  As noted above, this is the only medical opinion of record and stands uncontradicted by any other competent evidence of record.  The opinion is reliable and competent and a full rationale was provided.  

The Board acknowledges the appellant's assertion that the Veteran's cause of death is related to his service connected disabilities.  In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the appellant.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must consider the competency of lay evidence in order to determine if it is sufficient to establish a nexus.  The appellant is competent to report the symptoms the Veteran had exhibited, but she is not competent to determine the Veteran's cause of death.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the evidence of record does not indicate a link between service or the service connected disabilities and pneumonia, the fatal disease process.  Moreover, there is no evidence that hypertension, bradycardia or any other heart disease contributed to the Veteran's death.  In addition, there is no proof that any processes that were service-connected contribute to the cause of death.  Accordingly service connection for bilateral pneumonia, as the cause of the Veteran's death, cannot be granted.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


